Citation Nr: 1520156	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  03-19 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1963 to July 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue on appeal has been recharacterized to properly reflect the Veteran's variously diagnosed psychiatric disorders throughout the appeal period.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled); McClain v. Nicholson, 21 Vet. App. 319 (2007).

Moreover, the issue of entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), is reopened and remanded to the Agency of Original Jurisdiction (AOJ)/RO for additional development.  See below.


FINDINGS OF FACT

1.  In January 1991, the RO issued a rating decision which denied the Veteran's original claim seeking entitlement to service connection for PTSD.  Although notified of this decision, the Veteran did not timely file an appeal and did not submit additional evidence during the appeal period.  

2.  Evidence received since the RO's January 1991 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD.




CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for a psychiatric disorder, including PTSD, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from deciding to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the Veteran by reopening the issue on appeal.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New" evidence is defined as existing evidence not previously submitted to agency decision-makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In January 1991, the RO issued a rating decision which denied the Veteran's claim seeking entitlement to service connection for PTSD.  In particular, the RO determined that service connection was not warranted because the Veteran's October 1990 VA psychiatric evaluation failed to establish that he had a current psychiatric disorder, including PTSD.  Although notified of this decision, the Veteran did not timely file an appeal and no additional pertinent evidence was received in the year following this decision.  38 C.F.R. 3.156(b).  Under these circumstances, the January 1991 rating decision is final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302 (2014).

In June 2002, the Veteran sought to reopen his claim seeking entitlement to service connection for an acquired psychiatric disorder, including PTSD.  However, despite the fact that the Veteran submitted evidence showing that he had current diagnoses of PTSD and major depressive disorder, the RO issued a September 2002 rating decision which did not address the propriety of reopening the Veteran's claim based on the receipt of new and material evidence.  Rather, the RO denied the claim on the merits after determining that the Veteran had failed to provide any specific information regarding any inservice event which could be considered as a PTSD stressor.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

When the RO issued its January 1991 rating decision, the evidence of record included the Veteran's service treatment records, his military personnel records, and his October 1990 VA psychiatric evaluation.  

Evidence added to the record since the January 1991 rating decision includes VA treatment records and statements made by the Veteran in support of his inservice stressors.  Specifically, a September 2002 VA mental health treatment report provided a diagnosis of "PTSD, chronic, related to war zone experiences in [Viet Nam]."  Likewise, a June 2002 VA psychiatric evaluation provided a diagnosis of major depressive disorder.  Moreover, in October 2002, the Veteran provided statements regarding his inservice stressors which indicated that he witnessed (1) a fighter jet crash and burn while trying to land, (2) an American soldier get severely burned when he fell on a trip flare while spraying fuel from a tanker truck on bushes and grass, and (3) a Korean soldier kill a Vietnamese soldier.

This evidence is "new" in that it was not previously considered by VA decision makers.  Moreover, this evidence is "material" because it shows that, at the time he filed his claim to reopen, the Veteran had been diagnosed with one or more current psychiatric disorders.  Moreover, it shows that he possibly experienced stressful events during service which would qualify as inservice PTSD stressors.  Although this evidence has not yet established a positive relationship between the Veteran's psychiatric disorders and his claimed inservice stressors, when considered by itself or with previous evidence of record, the Board finds that this evidence relates to an unestablished fact necessary to substantiate the Veteran's claim.  Moreover, when combined with VA assistance, this evidence raises a reasonable possibility of substantiating the Veteran's psychiatric disorder claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
  
As new and material evidence has been received, the claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, is reopened, and to that extent only, the appeal regarding that issue is granted.


ORDER

New and material evidence having been submitted, the claim for service connection for an acquired psychiatric disorder, including PTSD, is reopened, and to that extent only, the appeal is granted.  


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, including PTSD.  The Board finds that VA has a further duty to assist the Veteran in developing evidence pertinent his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

At the time the Veteran filed his claim, he had been formally diagnosed as having PTSD and major depressive disorder.  Specifically, a June 2002 VA psychiatric evaluation provided a diagnosis of major depressive disorder.  Likewise, a September 2002 VA mental health treatment report provided a diagnosis of "PTSD, chronic, related to war zone experiences in [Viet Nam]."

In October 2002, the Veteran submitted statements indicating that he witnessed (1) a fighter jet crash and burn while trying to land, (2) an American soldier get severely burned when he fell on a trip flare while spraying fuel from a tanker truck on bushes and grass, and (3) a Korean soldier kill a Vietnamese soldier, while serving on active duty in the Republic of Vietnam.

In June 2003, the Veteran perfected an appeal to the Board.  However, no further adjudicatory action was taken.

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule added the following exception to the general requirements for stressor verification set forth in 38 U.S.C.A. § 3.304: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to claims for service connection for PTSD that were appealed to the Board before July 13, 2010, but which have not been decided by the Board as of July 13, 2010.  As such, they are applicable to this case. Moreover, it appears that in this case, the stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity during his Vietnam service.  

The Veteran's claim has not been adjudicated under the revised criteria for evaluation of PTSD claims.  Given the passage of time since the RO issued its September 2002 rating decision and April 2003 statement of the case, this must be accomplished.  Moreover, the Veteran must be afforded an examination to ascertain if he has PTSD related to his active military service within the scope of the new regulation.  In particular, the Veteran must be provided a VA psychiatric examination, to be conducted by a VA psychiatrist or psychologist or VA contract psychiatrist or psychologist, to determine whether he has PTSD related to his claimed in-service stressors.  If a current diagnosis of PTSD is not found under the appropriate diagnostic criteria, the examiner must indicate whether the Veteran has another current psychiatric disorder related to his period of active military service.  See 38 U.S.C.A. § 5103A(d) (West 2014); 75 Fed. Reg. 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)); see also Clemons, 23 Vet. App. 1.
Finally, the Board notes that in July 2002, the Veteran was provided with notification of how to establish a claim for service connection.  The Board also notes that the Veteran has not been provided with notification of any of the laws and regulations specific to adjudication of PTSD service connection claims, nor has he been informed of the type of information and evidence needed to establish an increased disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran must be provided with the appropriate notification.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must provide proper notice to the Veteran with respect to his claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.326 (2014).  In particular, the RO must advise the Veteran of the July 2010 amendments to 38 C.F.R. § 3.304(f)(3) and must inform him of the type of information and evidence needed to establish an increased disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Dingess/Hartman, 19 Vet. App. 473.

2.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for a psychiatric disorder, including PTSD.  The RO must then obtain copies of the related medical records that are not already in the claims file.  Regardless of his response, the RO must obtain updated treatment records from the VA Medical Center in Tuscaloosa, Alabama.

All attempts to secure this evidence must be documented in the claims file by the RO. If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence. The Veteran and his representative must then be given an opportunity to respond.

3.  The RO must contact the Veteran to obtain further details of his stressors in service, including, but not limited to, the approximate date (within a three month range) and place of each stressor(s); the names, ranks, and units of persons involved; and the circumstances of the stressor(s), to include: (1) him seeing a fighter jet crash and burn while trying to land, (2) him seeing an American soldier get severely burned when he fell on a trip flare while spraying fuel from a tanker truck on bushes and grass, and (3) him seeing a Korean soldier kill a Vietnamese soldier, while serving on active duty in the Republic of Vietnam.  The RO must inform the Veteran that he must be as specific as possible, and identify potential sources of evidence to corroborate his stressors, such as copies of letters written during service and statements from individuals familiar with his claimed stressors, e.g. former fellow service members, including peers, subordinates, or superiors.  The RO must notify the Veteran that failure to provide such information may result in the denial of this claim.  38 C.F.R. § 3.158 (2014); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
4.  Thereafter, the RO must thoroughly review the claims file and prepare a summary of the claimed stressors identified by the Veteran.  If no response is received from the Veteran, the RO must attempt to verify the stressors and information already of record.  The RO must send this summary and the information of record regarding the Veteran's service, including copies of pertinent service personnel records and any records relevant to the his claim, to the Joint Service Records Research Center (JSRRC) and all appropriate sources for verification of the specific incidents alleged by the Veteran.  These organizations must be requested to provide any information which might corroborate the Veteran's alleged stressors.  All documentation received by the RO must be associated with the claims file.

5.  Following the above, the RO must make a specific determination, based upon the complete record, as to whether the veteran "engaged in combat with the enemy."  If so, the RO must accept the Veteran's lay statements -- in the absence of evidence to the contrary and as long as it is credible and consistent with the circumstances of service -- as conclusive evidence of the occurrence of the stressor.  If the RO determines that the evidence does not show that the Veteran "engaged in combat with the enemy," the RO must consider all credible supporting evidence developed to show that the Veteran experienced the alleged stressors and determine whether the evidence is sufficient to establish the occurrence of the stressor.

6.  When the above actions have been completed, the Veteran must be provided with a VA examination to ascertain the nature, severity, and etiology of any psychiatric disorder found, including PTSD and major depressive disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  The examination report must include a detailed account of all pathology found to be present.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status. 

The RO must provide the examiner a summary of the verified stressors, if any, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to a verified in-service stressor has resulted in the current psychiatric symptoms.  This stressor summary must include the Veteran's statements regarding his inservice stressor events. 

Following a review of the service and post-service medical records, the examiner must state whether any diagnosed psychiatric disorder is related to the Veteran's active duty service. 

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the inservice stressors found to be established by the record and found sufficient to produce PTSD by the examiner. 

The report of examination must include a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

7.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must re-adjudicate the claim for entitlement to service connection for a psychiatric disorder, including PTSD.  If the claim remains denied, a supplemental statement of the case addressing all evidence received must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


